 

EXHIBIT A
 

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF KINGS Index No: H22t 5) 2020
mocm ncn nnn nee cee mmm nn mmm marmite RR em X Date Purchased: \\/10 /Z2020
KIM ALLEN-BLACK WOOD,
Plaintiff designates
Kings County
Plaintiff; as the place of trial

The basis of venue is
Place of Occurrences

SUMMONS
-against-

JOHNNY J. SEMMON and J.B. HUNT TRANSPORT, INC.,

Defendants.

To the above-named Defendants:

YOU ARE HEREBY SUMMONED to answer the amended verified complaint in this
action and to serve a copy of your amended verified answer, or, if the amended verified
complaint is not served with this summons, to serve a notice of appearance, on the Plaintiff's
Attorney within 20 days after the service of this summons, exclusive of the day of service (or
within 30 days after the service is complete if the summons is not personally delivered to you
within the State of New York) and in case of your failure to appear or answer, judgment will be
taken against you by default for the relief demanded in the amended verified complaint.

Dated: Forest Hills, New York

November 10, 2020 Yours, et
_PhnhD

F DAVIDOFF &

 
 

ICTATES, P.C
By: PRYANKA ARORA, ESQ.
Attorneys for Plaintiff
108-18 Queens Blvd., Suite 404
Forest Hills, NY 11375
(718) 268-8800
TO:
RAWLE & HENDERSON LLP
Attorney for Defendants
JOHNNY J. SEMMON and J.B. HUNT TRANSPORT, INC.
14 Wall Street, 27th Floor
New York, NY 10005
(212) 323-7070
 

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF KINGS

ee a nt nn xX
KIM ALLEN-BLACK WOOD,
Plaintiff Index No. 5 22\85/2020
AMENDED
-against- VERIFIED
COMPLAINT

JOHNNY J. SEMMON and J.B. HUNT TRANSPORT, INC.,

Defendants.

Plaintiff, complaining of the Defendants, through her attorneys, THE LAW FIRM OF
DAVIDOFF & ASSOCIATES, respectfully alleges upon information and belief:

FIRST: That at all times mentioned herein, the Plaintiff, KIM ALLEN-
BLACK WOOD, was and still is a resident of the County of Kings, City and State of New York.

SECOND: _ That at all times mentioned herein, the Defendant, JOHNNY J. SEMMON,
was and still is a resident of the County of Mercer, City and State of New Jersey.

THIRD: That at all times mentioned herein, the Defendant, J.B. HUNT
TRANSPORT, INC., was and continues to be a corporation duly licensed and authorized to transact
business within the State of New York.

FOURTH: That at al! times mentioned herein, the Defendant, J.B. HUNT
TRANSPORT, INC., was and continues to be a corporation duly licensed and authorized to transact
business within the State of New York with its principal place of business located at 615 J B Hunt

Corporate Drive, Lowell, AR 72745 and 705 Ruskin Drive, Forest Park, GA 30297.
 

FIFTH: That at all times mentioned herein, the Defendant, J.B. HUNT
TRANSPORT, INC., was and still is a foreign business corporation, duly organized and existing,
by and under virtue of the laws of the State of New York.

SIXTH: That at all times mentioned herein, the Plaintiff, KIM ALLEN-
BLACK WOOD, was and still is the operator and registered owner of a 2007 Honda bearing New
York license plate EDA5999.

SEVENTH: That at all times mentioned herein, the Defendant, JOHNNY J. SEMMON,
was the operator of a 2017 International bearing Arizona license plate 2XD374, with the
knowledge, permission and consent of its owner, the Defendant, J.B. HUNT TRANSPORT, INC.

EIGHTH: That at all times mentioned herein, the Defendant, J.B. HUNT
TRANSPORT, INC., is the registered owner of a 2017 International bearing Arizona license plate
2XD374.

NINTH: That on the 7th day of February, 2019, the Plaintiff, KIM ALLEN-
BLACKWOOD, was and still is the operator and registered owner of a 2007 Honda bearing New
York license plate EDA5S999,

TENTH: That on the 7!" day of February, 2019, the Plaintiff, KIM ALLEN-
BLACKWOOD, was and still is the operator and registered owner of a 2007 Honda bearing New
York license plate EDA5999,

ELEVENTH: That on the 7" day of February, 2019, the Defendant, JOHNNY J.
SEMMON, was the operator of a 2017 International truck, bearing Arizona license plate 2XD374,
with the knowledge, permission and consent of its owner, the Defendant, J.B. HUNT

TRANSPORT, INC.
 

 

TWELFTH: That on the 7" day of February, 2019, the Defendant, J.B. HUNT
TRANSPORT, INC., was and still is the registered owner of a 2017 International truck, bearing
Arizona license plate 2XD374.

THIRTEENTH: — That at all times mentioned herein, Gateway Drive in the County of
Kings, City and State of New York, was and still is a public highways/thoroughfare.

FOURTEENTH: That on the 7" day of February, 2019, the Plaintiff, KIM ALLEN-
BLACK WOOD, was lawfully driving at or near 501 Gateway Drive, in the County of Kings, City
and State of New York.

FIFTEENTH: That on the 7" day of February, 2019, at or near 501 Gateway Drive,
in the County of Kings, City and State of New York, the vehicle operated and owned by the
Plaintiff, KIM ALLEN-BLACK WOOD, bearing NY license plate EDAS999, came into a contact
with the vehicle operated by the Defendant, JOHNNY J. SEMMON, with the knowledge,
permission and consent of its owner, the Defendant, J.B. HUNT TRANSPORT, INC., bearing AZ
license plate 2XD374.

SIXTEENTH: That as a result of said accident the Plaintiff, KIM ALLEN-
BLACK WOOD), suffered serious injuries as defined in § 5102 of the Insurance Law of the State of
New York.

SEVENTEENTH: That said accident and resulting injuries were caused entirely by and
through the negligence of the Defendants and without any negligence on the part of the Plaintiff
contributing thereto.

KIGHTEENTH: That this action falls within a specific exception of Section 1602 of

the CPLR.
 

NINETEENTH: — That the Defendants were negligent and careless in the maintenance,
operation and control of their motor vehicle; in failing to keep their motor vehicle under safe,
proper, reasonable and lawful control; in permitting and allowing said motor vehicle to be driven
at fast and dangerous rates of speed under the circumstances and conditions prevailing at the
aforesaid time and place; in failing to sound a horn, siren light or other signaling or warning device;
in so carelessly and negligently operating their motor vehicle so as to avoid contact with other cars;
in failing to yield; in failing to take the proper and necessary steps to avoid the occurrence herein;
in failing to swerve, deviate and/or avert the vehicle in time to avoid the occurrence herein; in
failing to obey the rules of the road; and in operating the vehicle without due regard to the life and
limb of the Plaintiff.

TWENTIETH: That as a result of the aforementioned, the Plaintiff was caused to
suffer serious injuries to her mind and body, some of which, upon information and belief, are
believed to be permanent in nature with permanent effects thereof, and further, Plaintiff was caused
to be rendered sick, sore and lame, and disabled and subject to great physical pain and mental
anguish for which she was required to seek extensive medical care and attention in an effort to
alleviate and/or cure some of the ills, injuries and disabilities suffered; further, the Plaintiff was
prevented from following her usual vocation for a considerable period of time and were further
caused to be prevented from following the normal fruits of her activities, both social and economic,
all resulting in substantial monetary expense and loss, and upon information and belief, the Plaintiff
may continue indefinitely into the future to suffer similar losses, expenses and disabilities, all to her
damage and detriment in the sum of an amount exceeding the jurisdiction limits of the lower courts

that would otherwise have jurisdiction, together with the costs and disbursements of this action.
 

WHEREFORE, the Plaintiff demands judgment against the Defendants in the
amount exceeding the jurisdiction limits of the lower courts that would otherwise have

jurisdiction, together with the costs and disbursements of this action.

Dated: Forest Hills, New York
November 10, 2020

 

THEMAWEI * DAVIDOFF
& AS ATES, P.C

By: Pryanka Arora, Esq.
Attorney for Plaintiff

108-18 Queens Blvd., Suite 404
Forest Hills, NY 11375

(718) 268-8800

TO: RAWLE & HENDERSON LLP
Attorney for Defendants
JOHNNY J. SEMMON and J.B. HUNT TRANSPORT, INC.
14 Wall Street, 27th Floor
New York, NY 10005
(212) 323-7070
 

 

ATTORNEY’S VERIFICATION

PRYANKA ARORA, an attorney duly admitted to practice in the Courts of this
State, affirms the following to be true under the penalties of perjury:

That your deponent is associated with THE LAW FIRM OF DAVIDOFF &
ASSOCIATES, P.C., the attorney of record for the Plaintiff.

That your deponent has read the foregoing AMENDED VERIFIED
COMPLAINT for Plaintiff, KIM ALLEN-BLACK WOOD, and knows the contents thereof, and
that same is true to her own knowledge, except as to those matters therein stated to be alleged upon
information and belief and as to those matters, she believes it to be true.

That the source of deponent’s information and the grounds of my belief are
communications, papers, reports and investigations contained in this file.

The reason this verification is being made by deponent and not be Plaintiff is that

Plaintiff lives outside the County where our office is maintained.

Dated: Forest Hills, NY
November 10, 2020

 

PRYANKAYARORA, ESQ.
 

Index No.; 522 \$5 |2020
SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF KINGS

 

KIM ALLEN-BLACK WOOD,

Plaintiff,

- against -

JOHNNY J. SEMMON and

J.B. HUNT TRANSPORT, INC,

Defendants.

 

AMENDED VERIFIED COMPLAINT

 

 

THE LAW FIRM OF DAVIDOFF & ASSOCIATES
Attorneys for Plaintiff
108-18 Queens Bivd., Suite 404
Forest Hills, NY 11375
(718) 268-8800
